Exhibit 10.5

L-3 COMMUNICATIONS HOLDINGS, INC.

2008 LONG TERM PERFORMANCE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(CEO Version 2013)

This Restricted Stock Unit Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between L-3 Communications Holdings, Inc., a
Delaware corporation (the “Corporation”), and the Participant (as defined
below).

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

(a) “Award Letter” shall mean the letter to the Participant attached hereto as
Exhibit A.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(c) “Determination Date” shall mean the date on which the Committee determines
whether the Performance Condition (as defined below) has been satisfied.

(d) “Free Cash Flow” shall mean (1) the Corporation’s net cash from operating
activities, minus (2) capital expenditures, plus (3) dispositions of property,
plant and equipment, in each case determined in accordance with GAAP and as
derived from the Corporation’s audited consolidated financial statements
prepared in the ordinary course of business; provided, that Free Cash Flow shall
be calculated so as to eliminate the effect of: (i) discretionary contributions
to pension plans that exceed the contributions forecasted in the Corporation’s
most recent internal plan for the year as presented to the Board of Directors
prior to the Grant Date; (ii) premiums and other payments in excess of principal
and accrued interest associated with the retirement of debt; and (iii) tax
payments or benefits associated with gains or losses on business divestitures in
calculating net cash from operating activities;

(e) “GAAP” shall mean generally accepted accounting principles in the United
States.

(f) “Grant Date” shall mean the “Grant Date” listed in the Award Letter.

(g) “Participant” shall mean the “Participant” listed in the Award Letter.

(h) “Restricted Units” shall mean that number of restricted units listed in the
Award Letter as “Awards Granted,” subjection to Section 4(b).

(i) “Section 409A Change in Control Event” shall mean a change in ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

(j) “Shares” shall mean a number of shares of the Corporation’s Common Stock,
par value $0.01 per share, equal to the number of Restricted Units outstanding
under this Agreement.

2. Grant of Units. The Corporation hereby grants the Restricted Units to the
Participant, each of which represents the right to receive one Share upon the
expiration or termination of the Restricted Period (as defined below), subject
to the terms, conditions and restrictions set forth in the L-3 Communications
Holdings, Inc. 2008 Long Term Performance Plan (the “Plan”) and this Agreement.



--------------------------------------------------------------------------------

3. Restricted Unit Account. The Corporation shall cause an account (the “Unit
Account”) to be established and maintained on the books of the Corporation to
record the number of Restricted Units credited to the Participant under the
terms of this Agreement, which Unit Account shall be subject to adjustment in
accordance with the terms of the Plan and this Agreement, including without
limitation Section 4(b). The Participant’s interest in the Unit Account shall be
that of a general, unsecured creditor of the Corporation.

4. Restricted Period; Performance Condition.

(a) Except as otherwise provided in paragraphs 6 and 7 hereof, the “Restricted
Period” shall mean the period beginning on the Grant Date and expiring on the
third anniversary of the Grant Date. Subject to Section 4(b) below, upon the
expiration or termination of the Restricted Period, the Shares shall be issued
to the Participant in accordance with Section 13.

(b) As promptly as practicable following the last day of the fiscal year which
includes the Grant Date, the Committee shall determine, subject to Section 4(c),
whether: (x) the amount of 1.0% of the Company’s Free Cash Flow for such fiscal
year, exceeds (y) the grant date fair value of the Shares underlying the
Restricted Units, determined in accordance with GAAP (such condition, the
“Performance Condition”). If the Performance Condition is not satisfied, then:

(1) the number of Restricted Units shall automatically be reduced to the highest
whole number that would have resulted in the Performance Condition being
satisfied; and

(2) any Restricted Units previously awarded in excess of the number calculated
in accordance with clause (1) above (and any cash dividends accrued thereon in
accordance with Section 8 hereof) shall be forfeited without any further action
on behalf of the Corporation, the Committee or the Participant.

(c) In the event of an equity restructuring, as defined in Financial Accounting
Standards Board Accounting Standards Codification 718-10 (formerly Statement of
Financial Accounting Standards 123R), the Committee shall modify the Performance
Condition to the extent it is affected by such restructuring so as to preserve
(without enlarging) the likelihood that such Performance Condition shall be
satisfied, with the manner of such adjustment to be determined by the Committee
in its sole discretion.

5. Restrictions on Transfer During Restricted Period. Until the Restricted
Period has expired or terminated, the Restricted Units shall not be sold,
assigned, transferred, pledged, hypothecated, loaned, or otherwise disposed of,
and during the Participant’s lifetime the Participant’s rights with respect to
the Restricted Units shall be exercised only by such Participant or by his or
her guardian or legal representative, except that the Restricted Units may be
transferred by will or by the laws of descent and distribution. Any sale,
assignment, transfer, pledge, hypothecation, loan or other disposition other
than in accordance with this Section 5 shall be null and void.

6. Change in Control During Restricted Period. Upon the occurrence of a “change
in control” that constitutes a Section 409A Change in Control Event, the
Restricted Period shall automatically terminate and, if the Determination Date
has not occurred, the Performance Condition shall automatically be waived, and
the Shares shall thereafter be issued to the Participant in accordance with

 

2



--------------------------------------------------------------------------------

Section 13. In the event of any other “change in control” prior to the
Determination Date the Performance Condition shall automatically be waived, but
the Restricted Period shall not be immediately affected, and shall subsequently
terminate (and the Shares shall thereafter be issued to the Participant in
accordance with Section 13) upon the earliest to occur of: (a) a Section 409A
Change in Control Event, (b) the Participant’s death, (c) the six-month
anniversary of the termination of the Participant’s employment with the
Corporation and its subsidiaries due to “disability” (as defined in Section 7(c)
hereof) or (d) the third anniversary of the Grant Date. For purposes of this
Agreement, a “change in control” means:

(a) The acquisition by any person or group (including a group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Corporation
or any of its subsidiaries, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a majority of the combined
voting power of the Corporation’s then outstanding voting securities, other than
by any employee benefit plan maintained by the Corporation;

(b) The sale of all or substantially all the assets of the Corporation and its
subsidiaries taken as a whole; or

(c) The election, including the filling of vacancies, during any period of 24
months or less, of 50% or more of the members of the Board of Directors, without
the approval of Continuing Directors, as constituted at the beginning of such
period. “Continuing Directors” shall mean any director of the Corporation who
either (i) is a member of the Board of Directors on the Grant Date, or (ii) is
nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.

7. Termination of Employment During Restricted Period.

(a) In the event that the Participant’s employment with the Corporation and its
subsidiaries is terminated (other than by reason of death, “retirement” or
“disability,” as defined below) prior to the expiration or termination of the
Restricted Period and prior to the occurrence of a “change in control” (as
defined in Section 6), the Participant shall forfeit the Restricted Units and
all of the Participant’s rights hereunder shall cease (unless otherwise provided
for by the Committee in accordance with the Plan). The Participant’s rights to
the Restricted Units shall not be affected by any change in the nature of the
Participant’s employment so long as the Participant continues to be an employee
of the Corporation or any of its subsidiaries.

(b) In the event the Participant terminates employment with the Corporation and
its subsidiaries because of “retirement” prior to the expiration or termination
of the Restricted Period and prior to the occurrence of a “change in control”
(as defined in Section 6), the Restricted Period and the Performance Condition
shall not be affected and shall expire with the passage of time or be satisfied
or not satisfied, as applicable, in each case in accordance with paragraph 4,
except that (i) in the event that the Participant dies following retirement but
prior to the expiration of the Restricted Period, the Restricted Period shall
automatically terminate and in the event the Determination Date has not
occurred, the Performance Condition shall be waived, and the Shares shall
thereafter be delivered to the Participant’s transferee(s) in accordance with
Sections 5 and 13 and (ii) the Restricted Period may earlier terminate and the
Performance Condition may be waived in accordance with Section 6. For purposes
of this Agreement, retirement means the Participant (A) terminates employment
with the Corporation and its subsidiaries other than for Cause (and is not
subject to termination for Cause at the time of such termination) more than one
year after the Grant Date, (B) is available for consultation with the
Corporation or any of its subsidiaries at the reasonable request of the
Corporation or one of its

 

3



--------------------------------------------------------------------------------

subsidiaries and (C) terminates employment on or after attaining age 65 and
completing at least five years of service in the aggregate with the Corporation
and its subsidiaries (which service must be continuous through the date of
termination except for a single break in service that does not exceed one year
in length). For purposes of this Agreement, “Cause” means the Participant’s
(1) intentional failure to perform reasonably assigned duties, (2) dishonesty or
willful misconduct in the performance of duties, (3) engaging in a transaction
in connection with the performance of duties to the Corporation or its
subsidiaries which transaction is adverse to the interests of the Corporation
and is engaged in for personal profit or (4) willful violation of any law, rule
or regulation in connection with the performance of duties (other than traffic
violations or similar offenses).

(c) If the Participant’s employment with the Corporation and its subsidiaries is
terminated because of death, the Restricted Period shall automatically terminate
and in the event the Determination Date has not occurred, the Performance
Condition shall be waived, and the Shares shall thereafter be issued to the
Participant (or to the Participant’s transferee(s) under Section 5 as the case
may be) in accordance with Section 13. If the Participant’s employment with the
Corporation and its subsidiaries is terminated because of “disability,” the
Performance Condition shall be waived if the Determination Date has not occurred
and the Restricted Period shall not be immediately affected, but shall
subsequently terminate (and the Shares shall thereafter be issued to the
Participant in accordance with Section 13) upon the earliest to occur of:
(i) the six-month anniversary of the date of termination, (ii) the Participant’s
death, (iii) a Section 409A Change in Control Event or (iv) the third
anniversary of the Grant Date. For purposes of this Agreement, disability means
the Participant, as a result of incapacity due to physical or mental illness,
becomes eligible for benefits under the long-term disability plan or policy of
the Corporation or a subsidiary in which the Participant is eligible to
participate.

(d) Whether (and the circumstances under which) employment has been terminated
and the determination of the termination date for the purposes of this Agreement
shall be determined by the Committee or (with respect to any employee other than
an “Executive Officer” as defined under the Plan) its designee (who, at the date
of this Agreement, shall be the Corporation’s Vice President of Human
Resources), whose good faith determination shall be final, binding and
conclusive; provided, that such designee may not make any such determination
with respect to his or her own employment.

8. Dividends. If the Corporation pays a cash dividend on its common stock, the
Participant shall accrue in his or her Dividend Account (as defined below) a
cash dividend equivalent with respect to the Restricted Units credited to the
Participant’s Unit Account as of the record date for the dividend, with each
Restricted Unit being equivalent to one share of common stock. The Corporation
shall cause an account (the “Dividend Account”) to be established and maintained
as part of the records of the Corporation to evidence the aggregate cash
dividend equivalents accrued by the Participant from time to time under this
Section. No interest shall accrue on any amounts reflected in the Dividend
Account. The Participant’s interest in the amounts reflected in the Dividend
Account shall be that of a general, unsecured creditor of the Corporation.
Subject to, and as promptly as practicable following, the issuance of the Shares
pursuant to Section 13 hereunder, the Corporation shall pay an amount in cash
(without interest and subject to applicable withholding taxes) to the
Participant (or his or her transferee(s) who are issued the Shares pursuant to
Section 13 hereunder) equal to the aggregate cash dividend equivalents accrued
in the Participant’s Dividend Account and the Participant’s Dividend Account
shall be eliminated at that time. In the event that the Participant forfeits his
or her rights to any or all of the Restricted Units, including pursuant to
Section 4(b) hereof, the Participant also shall be deemed to have forfeited his
or her rights to any cash dividend equivalents accrued in the Participant’s
Dividend Account in respect of such forfeited Restricted Units and, if no
Restricted Units remain outstanding under this Agreement the Participant’s
Dividend Account shall be eliminated at that time.

 

4



--------------------------------------------------------------------------------

9. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Participant any right to continue
employment by the Corporation or any of its subsidiaries, nor shall this
Agreement or the Plan interfere in any way with the right of the Corporation or
any of its subsidiaries to terminate the Participant’s employment at any time
for any reason whatsoever, whether or not with cause.

10. No Rights as a Stockholder. The Participant’s interest in the Restricted
Units shall not entitle the Participant to any rights as a stockholder of the
Corporation. The Participant shall not be deemed to be the holder of, or have
any of the rights and privileges of a stockholder of the Corporation in respect
of, the Shares unless and until such Shares have been issued to the Participant
in accordance Section 13.

11. Adjustments Upon Change in Capitalization. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or similar capital adjustment, as a result of which shares
of any class shall be issued in respect of outstanding shares of the
Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the Restricted Units, the Participant’s Unit
Account and/or the Shares shall be adjusted to reflect such event so as to
preserve (without enlarging) the value of the award hereunder, with the manner
of such adjustment to be determined by the Committee in its sole discretion.
This paragraph shall also apply with respect to any extraordinary dividend or
other extraordinary distribution in respect of the Corporation’s Common Stock
(whether in the form of cash or other property).

12. General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to issue or transfer the
Shares as contemplated by this agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Corporation’s shares are listed for trading.

13. Issuance of Shares. Upon the expiration or termination of the Restricted
Period and payment by the Participant of any applicable taxes pursuant to
Section 14 of this Agreement, the Corporation shall, as soon as reasonably
practicable (and in any event within 75 days of the termination or expiration of
the Restricted Period), but subject to any delay necessary to comply with
Section 12 hereof, issue the Shares to the Participant, free and clear of all
restrictions; provided, that if the termination of the Restricted Period results
from a Section 409A Change in Control Event, then notwithstanding the foregoing,
the Shares shall be issued within 30 days of the Section 409A Change in Control
Event. The Corporation shall not be required to deliver any fractional Shares,
but shall pay, in lieu thereof, the fair market value (as defined in the Plan)
as of the date the restrictions lapse of such fractional share to the
Participant. The Corporation shall pay any costs incurred in connection with
issuing the Shares. Upon the issuance of the Shares to the Participant, the
Participant’s Unit Account shall be eliminated. Notwithstanding the provisions
of this Section, if the Restricted Units have been transferred in accordance
with the provisions of Section 5 prior to the issuance of the Shares to the
Participant in accordance with this Section, then the issuance of the Shares and
any payment in lieu of fractional Shares shall be made to the transferee(s).

14. Tax Withholding. Upon the expiration or termination of the Restricted
Period, the Participant shall remit to the Corporation the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) as a condition to the Corporation’s
issuance of any Shares as provided in Section 13. The payment shall be in
(i) cash, (ii) the delivery of Shares, (iii) a reduction in the number of Shares
otherwise issuable or deliverable or other amounts otherwise payable to the
Participant pursuant to this Agreement, or (iv) a combination of (i),
(ii) and/or

 

5



--------------------------------------------------------------------------------

(iii). The value of any Shares delivered or withheld as payment in respect of
withholding tax requirements shall be determined by reference to the Fair Market
Value of such Shares as of the date of such withholding or delivery. In the
event that Withholding Taxes are satisfied by withholding a portion of the
Shares otherwise issuable or deliverable to the Participant pursuant to this
Agreement, the Corporation shall not withhold any Shares in excess of the
minimum number of Shares necessary to satisfy the applicable Withholding Taxes.

15. Subsidiary. As used herein, the term “subsidiary” shall mean, as to any
person, any corporation, association, partnership, joint venture or other
business entity of which 50% or more of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled (directly or indirectly) by that entity, or by one or more of the
Subsidiaries of that entity, or by a combination thereof.

16. Plan Governs. The Participant hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by its terms, all of which are incorporated herein
by reference. The Plan shall govern in the event of any conflict between this
Agreement and the Plan.

17. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but, subject
to the terms and conditions of the Plan and this Agreement, only by a written
instrument executed by the parties hereto.

18. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
giving effect to the conflicts of laws principles thereof. If the Participant
has received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.

20. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Corporation. This Agreement shall inure to the
benefit of the Participant or the Participant’s legal representatives. All
obligations imposed upon the Participant and all rights granted to the
Corporation under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.

21. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Restricted
Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

22. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant and Corporation for all purposes.

 

6



--------------------------------------------------------------------------------

23. Data Privacy Consent. As a condition of the grant of the Restricted Units,
the Participant hereby consents to the collection, use and transfer of personal
data as described in this paragraph. The Participant understands that the
Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
restricted units or other equity awards or other entitlements to shares of
common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may elect to deposit any shares of common stock acquired
under the Plan. The Participant may, at any time, view such Data or require any
necessary amendments to it.

24. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Restricted Units
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is discretionary in nature and may be suspended or terminated by the Corporation
at any time; (b) the grant of Restricted Units is a one-time benefit that does
not create any contractual or other right to receive future grants of restricted
units, or benefits in lieu of restricted units; (c) all determinations with
respect to future grants of restricted units, if any, including the grant date,
the number of Shares granted and the restricted period, will be at the sole
discretion of the Corporation; (d) the Participant’s participation in the Plan
is voluntary; (e) the value of the Restricted Units is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of restricted units are not part of
normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Participant waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
restricted unit proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.

25. Award Administrator. The Corporation may from time to time to designate a
third party (an “Award Administrator”) to assist the Corporation in the
implementation, administration and management of the Plan and any Restricted
Units granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Restricted Unit Agreements by Participants.

 

7



--------------------------------------------------------------------------------

26. Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.

27. Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Corporation may elect to issue or deliver such Shares in book entry form in lieu
of certificates.

28. Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant. In the event the Corporation has designated an
Award Administrator, the acceptance (including through electronic means) of the
Restricted Unit award contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.

 

By:   L-3 COMMUNICATIONS HOLDINGS, INC.   LOGO [g508769ex4.jpg]   Michael T.
Strianese  

President and Chief Executive Officer Chief Financial Officer

  LOGO [g508769ex41.jpg]   Steven M. Post  

Senior Vice President, General Counsel and Corporate Secretary

Acknowledged and Agreed

as of the date first written above:

 

   Participant Signature

 

8